DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.  
With respect to applicant’s arguments, specifically those directed towards claim 1, the examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Bruin et al. (Railway Track Circuit Fault Diagnosis Using Recurrent Neural Networks).

With respect to claim 1, Pagano et al. teaches a vehicle (Fig. 1) for inspecting a rail (Fig. 2A-B), the vehicle comprising: rail inspection sensors (Col. 6 lines 60-65) configured for capturing transducer data describing the rail (as seen in Fig. 9); and a processor (Fig. 1 and 5) configured for: receiving the transducer data (Col. 5 lines 4-6); and processing (via the computerized, flaw detection/ recognition system) the captured transducer data (via the transducer generated ultrasonic waves) to determine, in near-real time (Col. 2 lines 60-65), whether the captured transducer data identifies a suspected rail flaw (i.e. for example surface cracks, Col. 10 lines54-58), the processing (via Fig. 1 and 5) comprising: inputting the captured transducer data (via the sensors) as a stream of overlapping sequences (i.e. the responses from the different transducer channels are plotted together, using sensor orientation seen in Fig. 14, in the ST process and plotted in Fig. 16A) in a form suitable for a machine learning system (Col. 10 lines 4-12, .e. as the plotted data is fed to a Basic Anomaly Recognition stage that uses the data to recognize simple flaws, Col. 11 lines 28-40) that has been trained to identify patterns in the transducer data that indicate rail flaws (Col. 11 lines 28-40) and receiving an output (i.e. a report, Col. 3 lines 23-46) from the machine learning system, the output (the report) indicating whether the captured transducer data identifies a suspected rail flaw (i.e. flaw events); transmitting (i.e. the report) an alert to an operator of the vehicle based at least in part on the output indicating that the captured transducer data identifies a suspected rail flaw (Col. 3 lines 35-46), the alert (as presented to the user) including a location of the suspected rail flaw and instructing the operator to stop the vehicle and to perform a repair action (Col. 3 lines 35-46), wherein the stream of overlapping sequences (as captured by the transducer) comprises a sequence of overlapping 2-dimesional images (as each cannel is used to create the 2-D images, Col. 11 lines 22-40).

	Bruin et al. teaches a machine learning system comprising a deep learning convolutional neural network (CNN) to perform image pattern recognition that is combined with a long short-term memory recurrent neural network (LSTM) to rail identify flaws of  the rail of indeterminate length (abstract and page 530, column 1, where Bruin et al. states combining both method would be beneficial).
	It would have been obvious to one of ordinary skill in the art at the time of invention further modify Pagano et al. to include both a CNN and LSTM network to the machine learning system of Pagano et al. because Bruin et al. teaches by incorporating both methods, it creates a complementary system, as LSTM is more appropriate for intermittent faults and yields better overall performances while a CNN network does not use a memory, therefore does not suffer from forgetting faults common to a LSTM, thereby providing a versatile system that corrects the short comings of each respective network.
	
	With respect to claim 5, Pagano et al. teaches wherein the rail inspection sensors are ultrasonic transducers (Col. 6 lines 60-65).

	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Bruin et al. (Railway Track Circuit Fault Diagnosis Using Recurrent Neural Networks), as applied to claim 1, further in view of Paget et al. (2017/0313332).

With respect to claim 2, Pagano et al. teaches all that is claimed in above rejection of claim 1, but remains silent regarding the vehicle for inspecting a rail further comprising a camera for capturing a camera image of the location, wherein the alert includes the camera image.
Paget et al. teaches a similar vehicle system having a camera [0052] for capturing a camera image of the location, wherein the alert includes the camera image [0281].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Pagano et al. to include the camera and image data captured at a fault as taught by Paget et al. because Paget teaches such data allows a user or crew to find and repair a detected fault quickly using the image data [0281]. 

With respect to claim 3, Pagano et al. teaches all that is claimed in above rejection of claim 1, but remains silent regarding the output is transmitted, via a network, to a remote storage device.
Paget et al. teaches a similar vehicle where an output is transmitted, via a network, to a remote storage device [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Pagano et al. such that the data is transmitted to a remote device via a network, as taught by Paget et al. because such a modification allows for inspections to be tracked in a more convenient manner [0011].

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Bruin et al. (Railway Track Circuit Fault Diagnosis Using Recurrent Neural Networks), as applied to claim 1, further in view of Wang (2015/0373039).

With respect to claim 22, Pagano et al. as modified teaches wherein the processing further comprises: generating a flaw suspect list table (Fig. 19) comprising: a test segment indicator (i.e. the date and time depicted in Fig 19 that indicates when the test segment was collected) that indicates a data acquisition recording run (by displaying the time collected) on the rail of the suspected rail flaw; a rail identifier that identifies whether the suspected rail flaw is in a left rail or a right rail (as seen in Fig. 19 with left rail and right rail columns); a rail pulse count indicator that indicates a distance along the rail from a start of a recording (i.e. length and position of the recognition); a code identifier (i.e. under the pattern column) that identifies a code corresponding to a type of the suspected flaw (i.e. SWO, VSH, EOT); but remains silent regarding a confidence identifier that indicates a level of confidence of the machine learning system.
Wang teaches a similar method that includes a confidence identifier that indicates a level of confidence of the machine learning system [0113].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the table of Pagano et al. to include the indicator of a level of confidence with respect to data determined by the machine learning system of Bruin because Wang teaches such a modification provides information regarding the accuracy of the collected and determined data and informs the user as such.

s 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano et al. (5,777,891) in view of Bruin et al. (Railway Track Circuit Fault Diagnosis Using Recurrent Neural Networks), as applied to claim 1, further in view of Sze et al. (Efficient Processing of Deep Neural Networks: A Tutorial and Survey).

With respect to claim 24, Pagano et al. as modified by Bruin et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein at least one of the deep learning convolutional neural network or the long short-term memory recurrent neural network is trained by comparing a predicted label associated with a training image to a known label associated with the training image, and wherein the processing is performed in a cloud computing environment.
Sze et al. teaches a similar processor that includes a deep learning convolutional neural network (DNN, Section I. Introduction) is trained by comparing a predicted label (i.e. as part of a input image with a predicted element within that image) associated with a training image (II, Section C. Inference Versus Training, page 2298, left column, 1st paragraph) to a known label (i.e. as part of an known image used for training) associated with the training image (II. Section I.), and wherein the processing is performed in a cloud computing environment (II. Section F. Embedded Versus Cloud).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processor of Pagano et al. to include the specifics of a deep learning convolution neural network as taught by Sze et al. because Sze et al. teaches such techniques aid in enabling efficiently to improve energy, (IX. Summary).



With respect to claim 26, Pagano et al. as modified Bruin et al. and Sze et al. teaches all that is claimed in the above rejection of claim 25, but remains silent regarding the predetermined number of pixels is greater than half the width of the overlapping 2-dimensional images.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the predetermined number of pixels to be greater than half the width of the overlapping 2-dimensional images, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further such a modification ensures an adequate number of pixels are entered into the DNN for enabling proper throughput without sacrificing accuracy (IX. Summary of Sze et al.). 

With respect to claim 27, Pagano et al. as modified Bruin et al. and Sze et al. teaches all that is claimed in the above rejection of claim 25, but remains silent regarding the overlapping 2-dimensional images overlap in all but four-pixel increments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the imaged such that the overlapping 2-dimensional images overlap in all but four-pixel increments, since it has been held that discovering the optimum value of a result 
Further such a modification ensures an adequate number of pixels are entered into the DNN for enabling proper throughput without sacrificing accuracy (IX. Summary of Sze et al.). 

Allowable Subject Matter
Claims 6, 7, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 6, 19 and 20, the prior art does not teach or render obvious the claimed combination, in particular inputting the transducer data as a stream of overlapping sequences in a form suitable for a machine learning system that has been trained to identify patterns in the transducer data that indicate rail flaws, the machine learning system comprising a deep learning convolutional neural network to perform image pattern recognition that is combined with a long short-term memory recurrent neural network to identify rail flaws of the rail of indeterminate length; and receiving an output from the machine learning system, the output including a list of suspected rail flaws and their corresponding locations on the rail; auditing at least one of the deep learning convolutional neural network or the long short-term memory recurrent neural network to identify at least one of a false positive or a false negative, the auditing comparing the output from the machine learning system to output from a human analyst; adjusting the at least one of the deep learning convolutional neural network on the long . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853